t c memo united_states tax_court mark a leago petitioner v commissioner of internal revenue respondent docket no 13070-08l filed date mark a leago pro_se susan kathy greene for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6330 petitioner appeals respondent’s determination and supplemental determination to proceed by levy to collect petitioner’s unpaid employment_taxes including federal_insurance_contributions_act taxes with respect to form sec_941 employer’s quarterly federal tax_return for the taxable quarters ending march june september and date and date employment_taxes and to collect by levy petitioner’s unpaid tax_liabilities with respect to form_940 employer’s annual federal unemployment futa_tax return for taxable_year findings_of_fact the parties have stipulated some facts which we incorporate by this reference petitioner resided in texas when he filed his petition from to petitioner owned and operated as a sole_proprietorship a video rental business with several employees he failed to file form sec_941 for the taxable quarters ending march june september date and date and failed to file form_940 for taxable_year on date respondent sent petitioner letters proposing deficiencies totaling dollar_figure for the unpaid employment and futa taxes and additions to tax for failure to timely file and failure to make deposits of taxes on date respondent assessed these liabilities plus statutory interest 1all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar on date respondent sent petitioner letter final notice-- notice_of_intent_to_levy and notice of your right to a hearing with respect to the assessed liabilities on date respondent received from petitioner a timely form request for a collection_due_process or equivalent_hearing on the form petitioner indicated among other things that he disagreed with the assessment and that he had health problems and financial hardship in a letter attached to the form petitioner indicated that he had lost his business records for the periods at issue but believed he had already paid the taxes the letter stated i am also experiencing physical and financial hardship i was diagnosed last year with an acoustic neuroma brain tumor this is a life threatening illness i experienced severe symptoms including headaches vertigo loss of balance tinnitus cloudy thinking memory loss depression and others for several months i could barely get out of bed and rarely able to leave the apartment and when i did it was with much difficulty recently i have begun to feel better on many days some symptoms remain and some days they all come back and leave me unable to get out of bed this condition does not allow me to be gainfully_employed full time however i can sometimes still work on real_estate investments i will not be as effective if i were not sick but hopeful that i will soon be able to get a brain operation to solve my health problems i am requesting the irs to delay the levy and collection process until that it can be fairly determined how much taxes if any that i do indeed owe to the irs and until my health is restored so that i can be self- reliant and fulfill any financial obligations that i may have on date respondent’s settlement officer held a telephone collection_due_process cdp hearing with petitioner although petitioner initially questioned his underlying liability after discussing the issue with the settlement officer he stated that he no longer disputed it petitioner requested that his accounts for the unpaid taxes in question be closed as currently not collectible because of financial hardship and health problems according to the settlement officer’s log petitioner stated that he was diagnosed with a brain tumor in date the log states he needs surgery but does not have the funds for the sugery sic he has no assets lives in an apt and a friend gives him the funds to meet his necessary living_expenses if he had the money he would have the surgery done that was his first priority the settlement officer requested that petitioner submit various information including a current doctor’s statement a form 433-a collection information statement for wage earners and self-employed individuals and the last six months of his bank statements in response to this request on date the settlement officer received from petitioner letters from two doctors and a hospital one of the letters dated date from dr todd w trask in the department of neurosurgery at methodist neurological institute indicated that petitioner had an acoustic neuroma that caused him severe vertigo and hearing loss the letter stated it is absolutely necessary for this tumour to be treated our recommendation is for microsurgical excision to be done as soon as possible another letter dated date from dr jeffrey t vrabec at the baylor college of medicine indicated that petitioner was a patient under his care who recently had been diagnosed with an acoustic neuroma and that a sigmoid craniotomy was recommended to remove the tumor this letter indicated that both dr vrabec and dr trask would perform the surgery and that the total hospitalization would average four to five days with hours in the neuro intensive care unit the letter indicated that petitioner was without insurance and was asking for financial aid for the surgery petitioner also submitted a letter dated date from the methodist hospital houston texas stating that his request for charity care had been declined because his income exceeded eligibility criteria on date the settlement officer also received from petitioner as requested a form 433-a and bank statements the form 433-a indicated that petitioner had zero monthly income the bank statements indicated that between date and date there had been monthly deposits into his checking account totaling dollar_figure petitioner also submitted unsigned and unfiled form sec_1040 u s individual_income_tax_return for taxable years and which listed petitioner’s occupation as real_estate these returns indicated that during petitioner had sold certain property generating installment_sale income of dollar_figure in and dollar_figure in on date the settlement officer and petitioner spoke by telephone and discussed his financial information and medical_condition the settlement officer’s log states in part medical-need current statements from doctors he petitioner had a heated argument with the so settlement officer stating he did not want to go back to the doctor as he could not afford the surgery requested informed him that i needed a current prognosis especially since he has had income for the last three tax years on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy the determination was based in part on petitioner’s failure_to_file federal_income_tax returns and make payments for the taxable years and 2petitioner advised the settlement officer that these deposits represented sums that a friend lent him each month so that he could pay living_expenses petitioner filed a petition with this court challenging this determination on date when the case was called for trial petitioner appeared and represented that he was in ill health needed a dollar_figure operation to remove his acoustic neuroma had no health insurance and was broke respondent’s counsel indicated that after the notice_of_determination had been issued petitioner had filed his delinquent income_tax returns but that the internal_revenue_service irs had not yet reviewed them to determine whether his account should be placed in currently not collectible status the court remanded the case to respondent’s appeals_office for further consideration of whether petitioner qualified for any collection alternative or whether the tax_liabilities at issue were currently not collectible on date petitioner telephoned the settlement officer who advised him to start preparing a new form 433-a a supplemental cdp hearing was scheduled for date on date the settlement officer received from petitioner a form 433-a and a copy of his unfiled income_tax return the form 433-a dated date showed that petitioner had zero monthly income and estimated monthly living_expenses of dollar_figure which included dollar_figure for health insurance but no amount for out-of-pocket health care costs which were indicated by a question mark after submitting this form 433-a petitioner started working as an independent_contractor collecting lead for a green energy company on date petitioner submitted an amended form 433-a showing total monthly income of dollar_figure and total monthly expenses of dollar_figure including no amount for health insurance costs or out-of-pocket health care costs on date the settlement officer spoke with petitioner by telephone she advised him that he was ineligible for currently not collectible status because according to her analysis he had sufficient income to make payments toward his delinquent taxes she offered petitioner a part-pay installment_agreement that would require him to pay dollar_figure per month toward his tax_liabilities according to the settlement officer’s log this offer was intended to enable him petitioner to get his health issues resolved once this issue is resolved the taxpayer may be in a position to renegotiate the agreement according to her log in determining that petitioner could afford to pay dollar_figure per month toward his tax_liabilities the settlement officer excluded any expenses for health care because expenses that he petitioner was not paying for currently could not be allowed but she did allow petitioner dollar_figure per month for health insurance due to his medical_condition according to the settlement officer’s log petitioner 3under a part-pay installment_agreement petitioner’s total_tax liability would not be paid off before the expiration of the period of limitations for collection pleaded with her to show leniency given his health situation and his brain tumor when the settlement officer asked him whether he had been back to the doctor petitioner responded by asking if the mechanic informed him he had a transmission problem would he go back to the mechanic if he did not have the funds for the repairs petitioner declined the proposed part-pay installment_agreement on date the settlement officer sent petitioner a letter enclosing a blank form_656 offer_in_compromise and her revised income and expense analysis the letter indicates that the calculations are based on national and local standards and states i cannot allow expenses that you are not currently paying the letter informed petitioner that he had not made estimated_tax payments for on date petitioner submitted two money orders totaling dollar_figure to be applied as estimated_tax payments for a money order for dollar_figure for the offer-in-compromise application fee and a money order for dollar_figure as an initial payment of his offer on date the irs received from petitioner a form_656 offering to compromise the employment_taxes that are at issue in this case as well as his unpaid federal income taxes for tax years through a total liability of dollar_figure for a cash payment of dollar_figure to be paid in five installments petitioner requested an offer-in-compromise based on doubt as to collectibility attached to the form_656 was a statement for consideration of special circumstances this statement indicated that in date petitioner had awakened with a noticeable hearing loss in his right ear and after various consultations with his doctors was diagnosed with an acoustic neuroma brain tumor he indicated that his symptoms included double vision severe vertigo cloudy thinking tinnitus depression lack of energy and a great deal of fear he stated that these symptoms greatly reduced his income-earning potential he indicated that the operation he needed was estimated to cost dollar_figure and that he had no health insurance no assets and no savings attached to the form_656 was a one-page typed list titled medical surgery expenses listing expenses of dollar_figure for his brain surgery but including no supporting documentation along with the offer-in-compromise petitioner submitted an updated form 433-a which listed his total monthly income as dollar_figure and his total monthly living_expenses as dollar_figure including monthly out-of-pocket health care expense sec_4the offer-in-compromise identified the source of his proposed cash payments as an advance from the company for which he worked as an independent_contractor this would be a loan that i would work off in the future at some point i need to focus on resolving my health problems of dollar_figure representing his estimate of future expenses for brain surgery he also submitted a bank statement indicating that as of date his checking account was overdrawn by dollar_figure on date the settlement officer met with petitioner to discuss his offer-in-compromise she presented him with a letter requesting that he provide within a week specified documentation including verification of the dollar_figure per month he had claimed as out-of-pocket health care costs according to the settlement officer’s log petitioner advised the settlement officer that the claimed dollar_figure per month of health care costs represented payments that were for future expenses he would need to incur for surgery the settlement officer responded that she could not allow for future expenses that he may incur according to the log petitioner left the interviewing room stating you would rather i pay my taxes than have surgery in a letter to the settlement officer dated date petitioner again stated my estimation for medical payments and out of pocket health care cost are a way of getting the cost of my necessary surgery in the record on date petitioner met with the settlement officer and provided some of the requested information but no additional documentation for his estimated health care costs in a letter to petitioner dated date the settlement officer advised him that the minimum amount for an acceptable offer-in-compromise was dollar_figure workpapers attached to this letter indicate that this number represented times petitioner’s monthly disposable income which the settlement officer determined to be dollar_figure representing the difference between his dollar_figure monthly income and allowable monthly living_expenses of dollar_figure in calculating petitioner’s monthly living_expenses the settlement officer allowed him dollar_figure for out- of-pocket medical_expenses and dollar_figure for health care insurance based on the special medical circumstances claimed by the tax payer the letter indicates that the settlement officer had disallowed petitioner’s dollar_figure claimed monthly allowance to allow him to save for future brain surgery because the settlement officer was unable to understand how mr leago could save an amount he did not have in a phone call with the settlement officer on date petitioner disagreed with her determinations 5in this letter the settlement officer found that petitioner’s only known asset was his car with an equity value of dollar_figure in calculating the minimum amount for an acceptable offer from petitioner the settlement officer excluded the equity value of the car primarily due to the taxpayer’s health condition and to assist the taxpayer to reach a resolution for the taxes owed on date respondent’s appeals_office sent petitioner a supplemental notice of collection concerning collection action s under sec_6320 and or with attachment sustaining the proposed levy because a collection alternative could not be reached in the section captioned summary and recommendation the supplemental determination states the settlement officer has arrived at the conclusion that the taxpayer has determined that the only acceptable resolution to the personal and business taxes owed by him is for the government to accept an offer_in_compromise for an amount which is far less than his ability to pay the taxpayer has concluded that the internal_revenue_service should forgo collection of the delinquent taxes to enable him to save sufficient funds for his surgery in spite of repeated requests he has failed to provide any current information regarding his health the supplemental determination explains the rejection of any collection alternative as follows collection alternatives offered by taxpayer all the collection alternatives submitted by the taxpayer were considered all collection alternatives proposed by the taxpayer were discussed with him it was explained to him that he was not eligible for the collection alternative of currently not collectible he requested an installment_agreement but declined to enter into an agreement for the amount of dollar_figure per month proposed by the settlement officer he did not want to increase the amount of his offer to the amount to dollar_figure which the settlement officer determined to be his reasonable collection potential in concluding that the proposed levy balanced the need for efficient collection with petitioner’s concern that the collection action be no more intrusive than necessary the supplemental notice_of_determination stated mr leago’s offer to compromise his liability for the sum of dollar_figure did not adequately reflect his rcp the supplemental notice_of_determination indicates that the calculation of petitioner’s reasonable collection potential rcp included a dollar_figure allowance for out- of-pocket health care expenses and a dollar_figure allowance for health insurance based on the special medical circumstances claimed by the tax payer with regard to these items the supplemental notice_of_determination states the standard amount was allowed the taxpayer failed to provide any information of medicines prescription or over the counter he was taking on a regular or irregular basis his bank statements and his credit card statements did not indicate that payments were being made for prescription medicine or over the counter medicine mr leago claims medical_expenses for dollar_figure he states this would allow him to save for future surgery he may require as this amount far exceeds his income the settlement officer was unable to understand how mr leago could save an amount he did not have the supplemental notice_of_determination does not expressly indicate that the adverse determination was based on any noncompliance by petitioner with his federal tax obligations but contains some seemingly contradictory statements in this regard on date a trial was held in houston texas petitioner testified that his financial circumstances had further deteriorated since the settlement officer’s supplemental determination he indicated a willingness to submit updated information on date respondent filed a status report requesting that because of petitioner’s alleged change_in_circumstances the court continue this case to allow time for him to submit a request for a collection alternative and updated supporting documentation so that respondent’s counsel might forward it to the appropriate collections office for a determination by order dated date the court gave petitioner until date to submit to respondent’s counsel a new request for a collection alternative and updated financial information with supporting documentation according to the parties’ status reports petitioner did not submit his new offer-in-compromise until date petitioner asserted that the delay was attributable to his being homeless 6in the section captioned brief background the supplemental notice_of_determination states consistent with the facts found above for mr leago has made estimated_tax payments of dollar_figure inconsistently the body of the supplemental notice_of_determination states review of the computer records indicated that the taxpayer was not in compliance and had not made any estimated_tax payments for with no way to receive mail and no resources petitioner’s new offer-in- compromise was transferred to respondent’s centralized offer-in-compromise unit for consideration in a status report filed date respondent indicated that petitioner had failed to furnish requested information needed to make a decision about his new offer-in-compromise in a status report filed date petitioner indicated that he was still homeless sharing a room with people at the salvation army that all his assets had been confiscated and that respondent’s transferring his case to personnel in nashville tennessee who lacked familiarity with his case had impeded its resolution opinion after a previous remand to respondent’s appeals_office a trial and posttrial attempts to resolve this case administratively it remains unresolved although petitioner apparently has a new offer-in-compromise pending before respondent’s collection_division it appears to have stalled accordingly the focus of our review is the position that respondent’s appeals_office took in its supplemental notice_of_determination rejecting petitioner’s earlier offer-in-compromise see 130_tc_79 stating that when this court remands a case to the irs appeals_office the further hearing is a supplement to the taxpayer’s original sec_6330 hearing and not a new hearing and that we review the position taken in the last supplemental determination rather than in any prior notices because petitioner has not challenged his underlying tax_liabilities in this proceeding we review the supplemental notice_of_determination for abuse_of_discretion asking whether it was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 114_tc_604 sec_7122 and d authorizes the secretary to compromise a taxpayer’s outstanding tax_liability and requires him to prescribe guidelines for irs officers and employees to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute petitioner seeks an offer-in- compromise based on doubt as to collectibility such an offer may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs sec_301 c i proced admin regs provides a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses the determination of the amount of such basic living_expenses will be founded upon an evaluation of the individual facts and circumstances presented by the taxpayer’s case to guide this determination guidelines published by the secretary on national and local living expense standards will be taken into account as a general_rule an acceptable offer-in-compromise based on doubt as to collectibility must be for an amount that equals or exceeds the taxpayer’s rcp ie the amount the irs could collect through other means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 see internal_revenue_manual irm pt date in determining a taxpayer’s rcp the irs is to take into account the taxpayer’s reasonable basic living_expenses revproc_2003_71 sec_4 basic living_expenses are those that provide for the taxpayer’s and the taxpayer’s family’s health welfare and production_of_income irm pt date national and local standard expense amounts provide guidelines in determining allowable amounts of basic living_expenses but a deviation is appropriate if the standard amount is inadequate to provide for a specific taxpayer’s basic living_expenses id in some cases the irs may accept an offer of less than the rcp if there are special circumstances revproc_2003_71 sec_4 for this purpose special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the rcp and compelling public policy or equity considerations that provide sufficient basis for compromise see murphy v commissioner t c pincite mcclanahan v commissioner tcmemo_2008_161 irm pt date stating that the factors establishing special circumstances for doubt as to collectibility are the same as those considered under effective tax_administration eta irm pt b date for this purpose factors to be considered include extraordinary circumstances such as medical catastrophe and history of unemployment irm pt date factors indicating economic hardship include but are not limited to the taxpayer’s long-term illness medical_condition or disability that render a taxpayer incapable of earning a living where it is reasonably foreseeable that taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301_7122-1 proced admin regs irm pt date 7an offer-in-compromise based on eta may be acceptable even though the taxpayer’s rcp is greater than the liability owed if collection of the full liability would cause the taxpayer economic hardship or if public policy or equity considerations provide a sufficient basis for compromising the liability revproc_2003_71 sec_4 2003_2_cb_517 according to the irm as in effect when petitioner submitted his offer-in-compromise an eta offer-in-compromise can be considered only when the irs has determined that the taxpayer does not qualify for consideration under doubt as to collectibility or doubt as to liability irm pt date the irm as in effect when petitioner submitted his offer-in-compromise also directs that consideration should be given to the taxpayer’s overall general situation including such facts as age health marital status number and age of dependents level of education or occupational training and work experience irm pt date more specifically the irm states some situations may warrant placing a different value on future income than current or past income indicates id pt by way of illustration the irm states that if a taxpayer is elderly in poor health or both and the ability to continue working is questionable then the offer-in-compromise examiner should adjust the amount or number of payments to the expected earnings during the appropriate number of months consider special circumstance situations when making any adjustments id the settlement officer rejected petitioner’s offer-in-compromise on the ground that it did not adequately reflect his ability to pay a key issue dividing petitioner and the settlement officer was what allowance if any should be made for his brain surgery it appears that the settlement officer’s rejection of petitioner’s offer-in-compromise was based largely on her finding that he had incurred no significant out-of-pocket costs for his alleged health condition and her conclusion that expenses he petitioner was not paying for currently could not be allowed the settlement officer reiterated this idea in her date letter to petitioner which states i cannot allow expenses that you are not currently paying and in her date letter once again rejecting petitioner’s request for a monthly allowance to save up for his future brain surgery the settlement officer stated that she was unable to understand how mr leago could save an amount he did not have this idea reappears in the supplemental notice_of_determination which gives as the reason for disallowing any allowance for future surgery expenses the settlement officer was unable to understand how mr leago could save an amount he did not have essentially the settlement officer seemed to believe that because petitioner could not afford surgery and had not yet incurred any out-of-pocket costs for it no allowance could be made for it the settlement officer’s approach is difficult to square with the applicable administrative guidelines just discussed under those guidelines the settlement officer should have determined whether there were special circumstances as petitioner claimed that warranted the irs’ accepting an offer-in-compromise for an amount less than his rcp it is not apparent from the administrative record that the settlement officer did so her determination appears to be based entirely on her assessment of petitioner’s ability to pay the supplemental notice_of_determination cites parts of the irm defining offer-in-compromise and requiring that an offer-in-compromise generally reflect the taxpayer’s rcp but does not mention administrative guidelines that permit an offer-in-compromise for less than rcp if there are special circumstances such as long-term medical conditions and resulting economic hardship granted petitioner shares blame for failing to provide updated medical information as the settlement officer requested to better substantiate his cost estimate for his brain surgery petitioner’s view as we understand it was that there was no point in his incurring additional uninsured medical_expenses to confirm his need for brain surgery that he presently could not afford the settlement officer did not abuse her discretion in requesting that petitioner provide updated medical information but even without this updated information it appears that the settlement officer did not dispute several key factors that petitioner relied upon as special circumstances warranting relief--namely that he has been diagnosed with a brain tumor that his doctors have urged that the tumor should be surgically removed that he has no significant assets and 8from the doctors’ letters that petitioner originally provided the settlement officer however it would seem self-evident that the recommended surgery-- involving two neurosurgeons and a hospital stay of four to five days with to hours in neuro intensive care--would cost much more than the dollar_figure per month that the settlement officer allowed as an out-of-pocket medical expense no health insurance and has been denied charity care and that he continues to have health problems that have limited his ability to earn in fact the settlement officer’s log indicates that in calculating petitioner’s ability to pay she took his health condition into account at least to a very limited extent by for instance allowing him a dollar_figure monthly allowance for health insurance even though he had none due to his medical_condition and by excluding the equity value of his only asset his car primarily due to the taxpayer’s health condition ultimately the reasons given in the supplemental notice_of_determination for rejecting petitioner’s proposed offer-in-compromise are inadequate for us to determine whether the settlement officer abused her discretion in evaluating or failing to evaluate in the light of all relevant considerations whether he had established special circumstances that might have warranted acceptance of an offer- in-compromise for an amount less than his rcp with some reluctance we shall once again remand this case to respondent’s appeals_office for further consideration and clarification cf 131_tc_197 remanding collection case to clarify the basis for the appeals officer’s determination fairlamb v commissioner tcmemo_2010_22 remanding collection case for clarification of the reasons for rejecting an offer-in-compromise where the stated reasons were found to be inadequate oman v commissioner tcmemo_2006_231 same upon remand the appeals_office shall consider any new collection alternative that petitioner may wish to propose including any new offer-in-compromise that he has submitted to respondent’s collection_division and shall also consider his alleged changed circumstances see churchill v commissioner tcmemo_2011_182 remanding a collection case to respondent’s appeals_office for consideration of the taxpayer’s changed circumstances petitioner is strongly urged to provide the appeals_office updated financial and medical information as may be requested failure to do so may weigh heavily against favorable consideration of a collection alternative to reflect the foregoing an appropriate order will be issued
